Vacated and Dismissed and Memorandum Opinion filed April 24, 2008







Vacated and
Dismissed and Memorandum Opinion filed April 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00758-CV
____________
 
RUTH PLESCIA and THE MEN=S WEARHOUSE, INC., Appellants
 
V.
 
RAYMOND SEELYE and MARTHA SEELYE, Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2004-15181
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2007.  On April 11, 2008, the parties
filed an agreed motion to vacate the trial court=s judgment and dismiss the case with
prejudice because all issues have been settled.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
we order the trial court=s judgment vacated and the case dismissed with prejudice.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.